     Case 1:16-cv-01665-AWI-EPG Document 140 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   ROGER WALKER,                                     Case No. 1:16-cv-01665-AWI-EPG (PC)
11                      Plaintiff,                     ORDER RE: PLAINTIFF’S MOTION
                                                       REQUESTING INFORMATION
12          v.
                                                       (ECF NO. 138)
13   TIM POOLE, et al.,
                                                       ORDER DIRECTING CLERK TO SEND
14                      Defendants.                    PLAINTIFF COPY OF ORDER FOLLOWING
                                                       TELEPHONIC DISCOVERY AND STATUS
15                                                     CONFERENCE (ECF NO. 101)
16

17          On July 10, 2020, Plaintiff filed a motion requesting information. (ECF No. 138).

18   Plaintiff states that he notified the unit supervisor about the telephonic conference that was

19   scheduled for July 1, 2020, but that the unit supervisor told him no conference was scheduled for

20   that date. However, it was documented by a court order that a conference was scheduled for this

21   date. Plaintiff asks to be notified of any changes to the Court’s order.

22          Plaintiff is correct that the Telephonic Trial Confirmation Hearing was originally

23   scheduled for July 1, 2020. However, on August 14, 2019, the conference was continued to

24   September 30, 2020. (ECF No. 101, p. 2). Thus, there was no conference in this case for

25   Plaintiff to attend on July 1, 2020. In an abundance of caution, the Court will direct the Clerk of

26   Court to send Plaintiff a copy of the Order Following Telephonic Discovery and Status

27   Conference, which continued the Telephonic Trial Confirmation Hearing.

28   \\\
                                                       1
     Case 1:16-cv-01665-AWI-EPG Document 140 Filed 07/13/20 Page 2 of 2

 1          Accordingly, IT IS ORDERED that the Clerk of Court is directed to send Plaintiff a copy

 2   of the Order Following Telephonic Discovery and Status Conference (ECF No. 101).

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 13, 2020                             /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
